Citation Nr: 1647397	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-31 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for dental/mouth injuries due to trauma. 

3.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of L1 compression fracture with degenerative arthritis of the lumbar spine. 

4.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of right olecranon fracture.


REPRESENTATION

Appellant represented by:	Joseph R. Ledbetter, Attorney




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in December 2014, when they were remanded for additional development.  They are again before the Board.  

On his November 2011 substantive appeal, the Veteran requested a Central Office hearing.  However, in a February 2012 report of general information the Veteran indicated that he wanted to withdraw his hearing request and have his appeal forwarded to the Board.  Accordingly, the Veteran's hearing request has been withdrawn.

The Board notes that there are other issues that are awaiting appellate action by the RO, which have not yet been certified to the Board.  Accordingly, those issues will be the subject of a later Board decision if ultimately necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.
Initially, there has not been substantial compliance with the December 2014 remand directives.  In pertinent part, the remand directed that the AOJ obtain all outstanding VA treatment records dated from February 2012 to present, and to provide the Veteran and his representative a supplemental statement of the case (SSOC) regarding any benefits that were not granted.  

While additional VA treatment records were obtained from the Central Alabama Health Care System in March 2015 and from the Birmingham VA Medical Center in April 2016, those records were duplicative of records already associated with  the claims file and did not document any treatment subsequent to February 2012.  As the Veteran reported in a March 22, 2012 correspondence that he continued to receive ongoing VA treatment at the Fort Rucker VA Clinic, on remand all updated VA treatment records must be associated with the claims file.  There also appear to be outstanding fee basis treatment records.  Specifically, June 2, 2008 and June 18, 2008 VA treatment records indicate that the Veteran was approved for fee basis treatment at the Southeast Pain Management Center.  While subsequent records indicate that the Veteran was evaluated pursuant to the fee basis consultation, records from that evaluation have not been associated with the claims file. Accordingly, all outstanding fee basis treatment records must be associated        with the record on remand. 

There also appear to be outstanding service treatment records.  While the Veteran and fellow service members reported that the Veteran knocked out teeth and required extensive dental work following his in-service rappelling accident, the record does not contain any dental service treatment records.  A June 2001 information request response indicated that the Veteran's dental records were not a matter of record.  Nevertheless, a formal finding of unavailability has not been made with respect to these records, nor has the Veteran been notified of the unavailability of the records.  See 38 C.F.R. § 3.159(c)(2), (e) (2015).  Additionally, while the Veteran submitted excerpts of his inpatient records from Camp Pendleton Naval Hospital, to date VA has not requested or obtained complete inpatient clinical records for the Veteran's entire period of hospitalization at Camp Pendleton Naval Hospital from June 28, 1973 to April 5, 1974.  As the aforementioned records may be relevant to the pending service connection claims, they must be obtained.  
With regard to the Veteran's claim for an increased rating for his residuals of right olecranon fracture, in an April 2016 rating decision the AOJ granted the Veteran a 10 percent rating effective December 7, 2011.  The rating decision stated that the grant of a compensable rating satisfied the issue on appeal and the subsequent April 2016 SSOC indicated that the April 2016 rating decision constituted a full grant of benefits; the issue was not included on the SSOC.  The increase granted in the April 2016 rating decision does not constitute a full grant of the benefits possible and  thus the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, an SSOC is required prior to appellate review. 

With regards to the Veteran's claim for a cervical spine condition, he was afforded VA spine examinations in November 1979, September 2000, February 2011, and June 2012.  While the Veteran has been diagnosed with cervical spine degenerative disc disease, spondylosis, and status post C6-7 laminectomy, none of the examiners addressed the relationship, if any, between these diagnoses and the Veteran's in-service repelling accident.  Accordingly, on remand the Veteran should be provided a cervical spine examination.  

With regard to the Veteran's increased rating claim for his lumbar spine and right elbow disabilities, the Board notes that in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to be adequate, examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The most recent VA spine and elbow examinations, which are dated in June 2012 and July 2012, do not contain the requisite findings.  Accordingly, in light of Court's recent holding in Correia, the Veteran should be afforded contemporaneous VA thoracolumbar spine and right elbow examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from February 2012 to present, as well as all outstanding fee basis treatment records, including records from Southeast Pain Management Center, and associate them with the claims file.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his back, neck, right elbow, and teeth/mouth.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Attempt to obtain, through official sources, any available dental treatment records, as well as any separately stored inpatient treatment records from the Camp Pendleton Naval Hospital.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records     do not exist or that further efforts to obtain such     records would be futile.  This determination should        be documented in the claims file.  The Veteran must be notified.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA cervical spine examination to determine the relationship, if any, between any diagnosed cervical spine condition and his military service.  The claims file must be reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and all findings should be reported in detail. 

Following review of the claims file and examination of the Appellant, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine condition is related to active service, including the Veteran's in-service repelling accident.  The examiner should explain why or why not. 

The examiner should address the lay evidence regarding the Veteran's in-service cervical injuries and ongoing neck pain as well as the June 2009 opinion from Dr. DeHaven.

5.  Schedule the Veteran for a VA thoracolumbar spine examination to determine the current nature and severity of his service-connected lumbar spine disability.  The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail. 

The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due   to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  Schedule the Veteran for a VA elbow examination to determine the current nature and severity of his service-connected residuals of fracture to right olecranon.  The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail. 

The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due   to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


